DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
(1) “a binding member that binds the plurality of wires”, in claim 19.
The aforementioned limitation meets the three-prong test required by § 112(f), as follows: (A) the term “binding member” is a generic placeholder or non-structural term that does not have a specific structural meaning, (B) the term “binding member” is modified by the functional language of “that binds the plurality of wires”, and (C) the term is not modified by sufficient structures to perform the claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
(1) The “binding member” is described as a shrinkable tube, a separate binding film, or a tape.1


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-14 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As per claim 6, the claim recites the limitation "the cap decoration", without proper antecedent basis. It should be noted that claim 3 provides proper antecedence for “the cap decoration”, however, claim 6 does not depend on claim 3. For examination purposes, claim 6 will be construed to depend on claim 3.
As per claims 8 and 22, the claims recite “a wire type cable”. However, it has been held that the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.2 It is unclear whether infringement would occur when the 
As per claim 9, the claim recites “through first and second connectors of the door PCB” in the last two lines of the claim. Given the lack of the definite article “the” prior to the recitation of “first and second connectors” in the last two lines of the claim, it is unclear whether said “first and second connectors” are respectively referring to the same “first connectors” and “second connectors” previously recited in the claim, or if they are distinct connectors. For examination purposes, the aforementioned limitation will be construed as --through the first and second connectors of the door PCB--.
Claims 7 and 10-14 are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120105424 A1), herein Lee, in view of Roh et al. (US 20150276302 A1), herein Roh.
As per claim 1, Lee discloses a refrigerator (100; see at least figure 1), comprising: a cabinet (110) defining a storage space (120); a controller (power supply unit 145 acts as a controller) disposed on the cabinet (see at least figure 2 and last six lines of paragraph 108); at least one door (200) rotatably coupled to the cabinet (110) by a hinge (230) to open or close at least a portion of the storage space (see at least figures 3, 6 and 10, and also paragraphs 102, 115 and 116), the at least one door (200) defining an opening (223; see at least figure 4A and paragraph 123) and the hinge (230) including a first hinge (e.g. upper hinge shown in at least figure 3) and a second hinge (e.g. lower hinge shown in at least figure 3); a light (125) provided in at least the cabinet (120; see at least figure 2) to illuminate the storage space (as described in at least paragraph 104); a transparent display assembly (210 and related components) configured to cover the opening (see at least figures 3-4C and paragraph 117), the transparent display assembly (210 and related components) including: a front panel3 (221) and a rear panel (240), the front panel (221) and the rear panel (240) being spaced apart from each other (as evidenced by at least figure 4A and paragraphs 121-122); a frame (222) provided between (as shown in figure 4A) the front panel (221) and the rear panel (240); a display (210, per se) provided within a space (see figures 4B and 4C) defined by the front panel (221), the rear panel (240), and the frame (222); and a first connection cable (“C2”; see figure 3) that is electrically connected to the display (210) and passes through between4 the frame (222) and one of the front panel (221) or the rear panel (240); a door PCB (250; see at least paragraph 159) provided between the transparent display assembly (210 and related components) and the first hinge (upper 230; see at least figures 3 and 6), the door PCB (250) being configured to be electrically connected to the 210, per se) by the first connection cable (“C2”, as shown in at least figure 3); and a second connection cable (“C1”) configured to electrically connect the door PCB (250) to the controller (145; see at least figure 2), the second connection cable (“C1”) being configured to pass through the first hinge (upper 230; as shown in at least figure 6), wherein when the display (210, per se) operates, an electric signal generated at the controller (145) is transmitted to the door PCB (250) by the second connection cable (“C1”), then is transmitted to the display (210, per se) by the first connection cable (“C2”), and information is output at the display (see at least paragraphs 159-160 and figure 3), and wherein when the display (210, per se) is not operated (i.e. when the liquid crystal panel of 210 is not driven; see paragraph 155), the storage space is seen through the transparent display assembly (as described in at least paragraphs 155-157 and as shown in figure 10).
However, Lee may not explicitly disclose the electrical signal being generated by the controller and transmitted to the door PCB when the light is turned off, nor the storage space being seen through the transparent display assembly when the light is turned on.
On the other hand, Roh, directed to a refrigerator, discloses that when a light (140) is turned on and the display (110) not operated, the storage space is seen through the transparent display assembly (see at least paragraphs 63 and 144). 
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there 5 
In the instant case, and as per (1), it should be noted that both Lee and Roh disclose a refrigerator with a display panel that allows light transmittance of an interior of the refrigerator, as well as the electronic display of information via a display (see at least figure 16 of Lee and figure 2 of Roh). In particular, Roh explicitly discloses that when the display is in a transparent mode (i.e. not operated), the light (140 of Roh) is turned on so as to illuminate the interior of the refrigerator and allow a user to see the inside of said refrigerator (see at least paragraph 144 of Roh). Likewise, Roh also teaches a display mode (i.e. the display being operated), wherein the light transmittance of the display is reduced to display information to a user (see at least paragraph 72 of Roh). As per (2), in light of the above, one of ordinary skill in the art would recognize that there are only two predictable potential solutions for the status of the light (140) when the display (110) is being operated. Namely, the light (140) can be in: (A) an “ON” state, or (B) an “OFF” state. As per (3), one of ordinary skill in the art would recognize that both Lee and Roh are within the same field of endeavor as the claimed invention, as well as within the same field of endeavor as each other, which would have allowed one of ordinary skill in the art to modify and/or combine both prior art references to arrive at the claimed invention, without yielding unpredictable results, which is evidence of a prima facie case of obviousness. As per (4), one of ordinary skill in the art would recognize that iterating any of the aforementioned, finite solutions 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lee and to have modified them with the teachings of Roh, by operating the display when the light is off, and by not operating the display when the light is on, as a matter of trying a finite number of predictable solutions, further in order to improve the displaying of information, as needed, without yielding unpredictable results.
As per claim 2, Lee as modified discloses wherein the first hinge (230 of Lee) comprises a hinge shaft (111 of Lee) disposed at an upper end of the at least one door (200 of Lee), and wherein the second connection cable (“C1” of Lee) passes through the hinge shaft (111 of Lee) and is connected to the controller (145; see at least figures 2 and 6 of Lee).
As per claim 20, Lee as modified discloses wherein when the light is turned on and the display is operated (as described in the rejection of claim 1), user information is input through the transparent display assembly (evident from at least the fact that the display includes a touch screen that receives user inputs; see at least paragraphs 287, 292-294, 297 and 298 of Lee).
As per claim 21, Lee discloses a refrigerator (100; see at least figure 1), comprising: a cabinet (110) defining a storage space (120); at least one door (200) rotatably coupled to the cabinet (110) by a hinge (230) to open or close at least a portion of the storage space (see at least figures 3, 6 and 10, and also paragraphs 102, 115 and 116), the at least one door (200) defining an opening (223; see at least figure 5A and paragraph 123); a light (125) provided in at least the 120; see at least figure 2) to illuminate the storage space (as described in at least paragraph 104); a transparent display assembly (210 and related components) configured to cover the opening (see at least figures 3-4C and paragraph 117), the transparent display assembly (210 and related components) including: a front panel (221) and a rear panel (240), the front panel (221) and the rear panel (240) being spaced apart from each other (as evidenced by at least figure 4A and paragraphs 121-122); a frame (222) provided between (as shown in figure 4A) the front panel (221) and the rear panel (240); a display (210, per se) provided within a space (see figures 4B and 4C) defined by the front panel (221), the rear panel (240), and the frame (222); and a first cable (“C2”; see figure 3) that electrically connects to the display (210) and passes through between the frame (222) and one of the front panel (221) or the rear panel (240); a door PCB (250; see at least paragraph 159) electrically connected to the display (210) by the first cable (“C2”, as shown in at least figure 3); and a second cable (“C1”) that electrically connects the door PCB (250) to a controller (145), the second connection cable (“C1”) being configured to pass through the hinge (230), wherein when the display (210) operates, an electric signal generated at the controller (145) is transmitted to the door PCB (250) by the second cable (“C1”), then is transmitted to the display (210) by the first cable (“C2”), and information is output at the display (see at least paragraphs 159-160 and figure 3), and wherein when the display (210) is not operated (i.e. when the liquid crystal panel of 210 is not driven; see paragraph 155), the storage space is seen through the transparent display assembly (as described in at least paragraphs 155-157 and as shown in figure 10).
However, Lee may not explicitly disclose the electrical signal being generated by the controller and transmitted to the door PCB when the light is turned off, nor the storage space being seen through the transparent display assembly when the light is turned on.
140) is turned on and the display (110) not operated, the storage space is seen through the transparent display assembly (see at least paragraphs 63 and 144). 
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.6 
In the instant case, and as per (1), it should be noted that both Lee and Roh disclose a refrigerator with a display panel that allows light transmittance of an interior of the refrigerator, as well as the electronic display of information via a display (see at least figure 16 of Lee and figure 2 of Roh). In particular, Roh explicitly discloses that when the display is in a transparent mode (i.e. not operated), the light (140 of Roh) is turned on so as to illuminate the interior of the refrigerator and allow a user to see the inside of said refrigerator (see at least paragraph 144 of Roh). Likewise, Roh also teaches a display mode (i.e. the display being operated), wherein the light transmittance of the display is reduced to display information to a user (see at least paragraph 72 of Roh). As per (2), in light of the above, one of ordinary skill in the art would recognize that there are only two predictable potential solutions for the status of the light (140) when the display (110) is being operated. Namely, the light (140) can be in: (A) an “ON” state, or (B) an “OFF” state. As per (3), one of ordinary skill in the art would recognize that both Lee and Roh are within the same field of endeavor as the claimed invention, as well as within the same field of endeavor as each other, which would have allowed one of ordinary skill in the art to modify and/or combine both prior art references to arrive at the claimed invention, without yielding unpredictable results, which is evidence of a prima facie case of obviousness. As per (4), one of ordinary skill in the art would recognize that iterating any of the aforementioned, finite solutions (i.e. turning the light “ON” or “OFF” while operating the display) could be done as a matter of improving the visibility of information on said display. In other words, one may adjust the light so as to assist a user in reading the information that is displayed on the screen, depending on whether external lighting conditions are adequate or sufficient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lee and to have modified them with the teachings of Roh, by operating the display when the light is off, and by not operating the display when the light is on, as a matter of trying a finite number of predictable solutions, further in order to improve the displaying of information, as needed, without yielding unpredictable results.
As per claim 23, Lee discloses a refrigerator (100), comprising: a cabinet (110) defining a storage space (120); at least one door (200) rotatably coupled to the cabinet (110) by a hinge (230) to open or close at least a portion of the storage space (see at least figures 3, 6 and 10, and also paragraphs 102, 115 and 116), the at least one door (200) defining an opening (223; see at least figure 4A and paragraph 123) and the hinge (230) being provided at an upper portion (as evidenced by at least figures 3 and 5) of the least one door (200); a light (125) provided in at least the cabinet (120) to illuminate the storage space (as described in at least paragraph 104); a transparent display assembly (210 and related components) configured to cover the opening (see at least figures 3-4C and paragraph 117), the transparent display assembly (210 and related components) including: a plurality of panels (221 and 240) spaced apart from each other (as evidenced by at least figure 4A and paragraphs 121-122); a frame (222) provided between (as shown in figure 4A) the plurality of panels (221 and 240); a display (210, per se) provided within a space (see figures 4B and 4C) defined by the plurality of panels (221, 240) and the frame (222); and a first cable (“C2”; see figure 3) that electrically connects to the display (210) and passes through between the frame (222) and one of the plurality of panels (221, 240); a door PCB (250) electrically connected to the display (210) by the first cable (“C2”); and a second cable (“C1”) that electrically connects the door PCB (250) to a controller (145; see at least figure 2), the second cable (“C1”) being configured to pass through the hinge (230, as shown in at least figure 6), wherein when the display (210) operates, an electric signal generated at the controller (145) is transmitted to the door PCB (250) by the second cable (“C1”), then is transmitted to the display (210) by the first cable (“C2”), and information is output at the display (see at least paragraphs 15-160 and figure 3), and wherein when the display (210) is not operated (i.e. when the liquid crystal panel of 210 is not driven; see paragraph 155), the storage space is seen through the transparent display assembly (as described in at least paragraphs 155-157 and as shown in figure 10).
when the light is turned off, nor the storage space being seen through the transparent display assembly when the light is turned on.
On the other hand, Roh, directed to a refrigerator, discloses that when a light (140) is turned on and the display (110) not operated, the storage space is seen through the transparent display assembly (see at least paragraphs 63 and 144). 
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.7 
In the instant case, and as per (1), it should be noted that both Lee and Roh disclose a refrigerator with a display panel that allows light transmittance of an interior of the refrigerator, as well as the electronic display of information via a display (see at least figure 16 of Lee and figure 2 of Roh). In particular, Roh explicitly discloses that when the display is in a transparent mode (i.e. not operated), the light (140 of Roh) is turned on so as to illuminate the interior of the see at least paragraph 144 of Roh). Likewise, Roh also teaches a display mode (i.e. the display being operated), wherein the light transmittance of the display is reduced to display information to a user (see at least paragraph 72 of Roh). As per (2), in light of the above, one of ordinary skill in the art would recognize that there are only two predictable potential solutions for the status of the light (140) when the display (110) is being operated. Namely, the light (140) can be in: (A) an “ON” state, or (B) an “OFF” state. As per (3), one of ordinary skill in the art would recognize that both Lee and Roh are within the same field of endeavor as the claimed invention, as well as within the same field of endeavor as each other, which would have allowed one of ordinary skill in the art to modify and/or combine both prior art references to arrive at the claimed invention, without yielding unpredictable results, which is evidence of a prima facie case of obviousness. As per (4), one of ordinary skill in the art would recognize that iterating any of the aforementioned, finite solutions (i.e. turning the light “ON” or “OFF” while operating the display) could be done as a matter of improving the visibility of information on said display. In other words, one may adjust the light so as to assist a user in reading the information that is displayed on the screen, depending on whether external lighting conditions are adequate or sufficient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lee and to have modified them with the teachings of Roh, by operating the display when the light is off, and by not operating the display when the light is on, as a matter of trying a finite number of predictable solutions, further in order to improve the displaying of information, as needed, without yielding unpredictable results.
230) comprises a hinge shaft (111 of Lee) disposed at an upper end of the at least one door (200 of Lee), and wherein the second cable (“C1” of Lee) passes through the hinge shaft (111 of Lee) and is connected to the controller (145; see at least figures 2 and 6 of Lee).

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120105424 A1) as modified by Roh (US 20150276302 A1), as applied to claim 1 above, and further in view of Non-Patent Literature (NPL) Document “Instructables Circuits”, herein Instructables.
	As per claims 8 and 22, Lee as currently modified discloses wherein the second connection cable (“C1” of Lee) comprises a wire type cable (evident from at least figure 2 and the description of the cable in paragraphs 160-165 of Lee).
	However, Lee as currently modified may not explicitly disclose wherein the first connection cable comprises a flexible flat cable, per se.
On the other hand, Instructables teaches the removal and reattachment of an LCD ribbon (i.e. a flexible flat cable) that connects a PCB with a display screen (see at least pages 10 and 14 of the NPL Instructables). 
Moreover, it has been held that the simple substitution of one known element for another to obtain predictable results supports a prima facie determination of obviousness if the following findings are presented: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known 
In the instant case, and as per (1), it should be noted that Lee teaches the use of a typical wire (“C2”) for connecting the PCB (250) to the display (210), which merely differs from the claimed device by virtue of not being disclosed as a flexible flat cable. As per (2), one of ordinary skill in the art would recognize that it is commonplace to use flexible flat cables (or LCD ribbons, as taught by NPL Instructables) to connect a PCB with a display screen to provide power and signals thereto to display an image (see pages 14 and 15 of Instructables). As per (3), one of ordinary skill in the art would recognize that since the prior art of Instructables has successfully implemented its own teachings with regards to a flexible flat cable connecting a PCB with a display, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lee. Said reasonable expectation of success is apparent from the fact that both Lee and Instructables are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. which includes PCBs and display screens). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (4), one of ordinary skill in the art would recognize that having a flexible flat cable could allow a more efficient arrangement of the PCB and the display which reduces the amount of required space inside the refrigerator door. In other words, the flexible flat cable can be easily adapted to a profile of the components inside the door, reducing the amount of space required for said components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lee and to have further modified 

Allowable Subject Matter and Reasons for Allowance
Claims 3-5, 15-19 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As per claims 3, 68 and 7, Lee does not disclose a cap decoration that defines a top surface of the at least one door. Rather, Lee teaches that a top surface of the door is defined by a smooth flat surface (see figure 4A), wherein the hinge hole (of 230) is formed at a corner of said flat surface (see figure 6). There is no teaching, suggestion, nor motivation to modify Lee to include a cap decoration as claimed, and assuming arguendo, one of ordinary skill in the art would recognize that modifying Lee to include a cap decoration with a hinge hole for the hinge shaft as claimed would require adding a redundant structure that would render Lee inoperable for its intended purpose of having the hinge be provided directly on a corner of the flat, top surface of the door. Moreover, any modifications to Lee to arrive at the claimed invention would be based on improper hindsight, which is evidence against a prima facie case of obviousness. Therefore, a preponderance of evidence shows that claim 3 is allowable over the prior art.
231-235) that are directly associated with and protruding from the hinge (230), wherein said structures operate in conjunction with a hall sensor (191) to allow the controller to detect whether the door has been opened, to measure a door opening time, and display a message (see paragraphs 273-282). Thus, one of ordinary skill in the art would recognize that providing a hinge cover as claimed would render Lee inoperable for its intended purpose since it would interfere with the hall sensor structures otherwise associated with the outer surface of the hinge (230). There are no other prior art teachings that would otherwise substitute or complement the teachings of Lee to arrive at the claimed invention. Moreover, any modifications to Lee to arrive at the claimed invention would be based on improper hindsight, which is evidence against a prima facie case of obviousness. Therefore, a preponderance of evidence shows that claim 4 is allowable over the prior art.
	As per claim 5, Lee does not teach a sub door rotatably coupled to the main door, and wherein the second connection cable passes through a hinge shaft provided at the sub door. Rather, Lee teaches a single main door (200) that allows access to an entirety of the cabinet (see figure 10). There is no teaching, suggestion, nor motivation to modify Lee to include a sub door as claimed, and assuming arguendo, one of ordinary skill in the art would recognize that modifying Lee to include a sub door as claimed would require adding a redundant structure that would render Lee inoperable for its intended purpose of having the otherwise single, main door for accessing the cabinet. Moreover, any modifications to Lee to arrive at the claimed invention would be based on improper hindsight, which is evidence against a prima facie case of obviousness. Therefore, a preponderance of evidence shows that claim 5 is allowable over the prior art.
250) is simply directly connected to the first and second cables (“C2” and “C1”), with no specific details of the door PCB. On the other hand, it should be noted that although Artwohl et al. (US 20140144083 A1) appears to disclose a PCB (38) that may be considered a docking PCB (see figure 12 of Artwohl), Artwohl et al. fails to provide any details regarding first and second connectors of the PCB to which first and second cables are connected to. Thus, there is no teaching, suggestion, nor motivation to modify Lee to include a docking PCB with first and second connectors as claimed, and assuming arguendo, one of ordinary skill in the art would recognize that modifying Lee to include a docking PCB as claimed would require adding  redundant structures that would change the principles of operation of Lee by increasing the amount of control system components, and thereby, increasing the complexity of the system, instead of providing an improvement thereof. Moreover, any modifications to Lee to arrive at the claimed invention would be based on improper hindsight, which is evidence against a prima facie case of obviousness. Therefore, a preponderance of evidence shows that claim 9 is allowable over the prior art. Claims 10-14 are allowable at least by virtue of their dependency.
	As per claims 15-16 and 25-26, Lee does not disclose the display comprising a source PCB disposed on one end of the display, nor wherein the source PCB is oriented in a direction perpendicular to the surface of the display. Rather, Lee teaches a single door PCB (250) inside the transparent display assembly (see figure 3), and does not disclose nor require an additional PCB associated with the display, per se. There is no teaching, suggestion, nor motivation to modify Lee to include a source PCB for the display as claimed, and assuming arguendo, one of ordinary skill in the art would recognize that modifying Lee to include a source PCB as claimed would require prima facie case of obviousness. Therefore, a preponderance of evidence shows that claims 15 and 25 are allowable over the prior art. Claims 16 and 26 are allowable at least by virtue of their dependency.
	As per claims 17-19, Lee does not teach a sub door rotatably coupled to the main door, nor wherein the main door defines a second storage space. Rather, Lee teaches a single main door (200) that allows access to an entirety of the storage space of the cabinet (see figure 10). There is no teaching, suggestion, nor motivation to modify Lee to include a sub door as claimed, and assuming arguendo, one of ordinary skill in the art would recognize that modifying Lee to include a sub door as claimed would require adding a redundant structure that would render Lee inoperable for its intended purpose of having the otherwise single, main door for accessing the storage space of the cabinet. Moreover, any modifications to Lee to arrive at the claimed invention would be based on improper hindsight, which is evidence against a prima facie case of obviousness. Therefore, a preponderance of evidence shows that claim 17 is allowable over the prior art. Claims 18 and 19 are allowable by virtue of their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 357 of the specification as filed.
        2 See MPEP § 2173.05(b) (III) (E).
        3 A “panel” is defined as “a flat or curved component, typically rectangular, that forms or is set into the surface of a door, wall, or ceiling”, according to the Online Oxford Dictionary.
        4 As shown in figure 3, the cable “C2” is connecting the display “210” and the drive module “250” which are located inside 220 (i.e. between at least the front panel “221” and the frame “222”).
        5 See MPEP § 2143(I) (E).
        6 See MPEP § 2143(I) (E).
        7 See MPEP § 2143(I) (E).
        8 Claim 6 is being construed as depending on claim 3, in light of the current 112(b) rejection(s).